Citation Nr: 0411721	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1968 to July 
1975.  He died in May 1998, and the appellant claims benefits 
as his surviving spouse.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an RO rating 
decision of September 2002, which denied service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died many years after service due to liver 
failure as a result of alcoholic liver disease.  Liver 
disease began years after and was not caused by any incident 
of service or by service-connected post-traumatic stress 
disorder (PTSD).

2.  During the veteran's lifetime, service connection was 
established for PTSD; this established service-connected 
condition did not play a role in his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from November 1968 to July 
1975.  During his lifetime, service connection was 
established for PTSD, evaluated 100 percent disabling 
effective from December 1995 until his death in May 1998.  

Service medical records do not show the presence of any liver 
abnormality in service. 

The veteran's original claim for compensation or pension was 
received in January 1996.  The veteran said he had 
disabilities including PTSD, and that he had not seen his 
wife for over 12 years.

According to medical records of a domiciliary alcohol 
treatment program from December 1995 to May 1996, the veteran 
was transferred from a VA hospital where he had undergone 
primary rehabilitation from alcohol dependence.  He was 
evaluated for symptoms of PTSD and referred for further 
treatment which would begin after his discharge from the 
domiciliary.  The final diagnoses included alcohol dependence 
in remission, and PTSD.  An alcohol and drug counselor 
assessment in January 1996 disclosed a history of alcohol 
experimentation dating to the age of 8 or 9, and a pattern of 
regular drinking dating to age 13.  On a psychology service 
evaluation in January 1996, it was noted that he had 
previously been in alcohol rehabilitation programs in 1989 or 
1990 and in 1992.  PTSD had been diagnosed during the 1992 
hospitalization.  He said his alcohol dependence had begun 
during adolescence.  A diagnostic summary dated in January 
1996 noted that the veteran had a 38 years history of alcohol 
abuse.  He said he had been arrested at least 20 times for 
alcohol-related incidents, and had received 2 Article 15's 
while in service for AWOL and drinking on duty.  He also said 
that he had had 20 to 25 jobs since his discharge from 
service.  He attributed his problems with his past jobs to a 
lot of stress.  He said the stress would build, then he would 
have Vietnam related flashbacks which led to depression, and 
then he would self-medication.   

In May 1996, a VA examination was conducted which resulted in 
diagnoses of PTSD and alcohol dependence in recovering 
status.  

The veteran was hospitalized in a PTSD treatment program from 
May 1996 to June 1996.  He complained of depression, 
manifested as anger, irritability, anxiety, flashbacks, 
recurrent nightmares, intrusive thoughts, rage, hyper-startle 
response, hypervigilance, survival guilt, sleep disturbance, 
and problems with authority figures.  He said he started 
abusing alcohol while in the combat zone.  He said his 
parents had been alcoholics, his father had been abusive, 
that he had not finished high school, and that he had had 
problems with authority figures in school.  He said that he 
had been arrested on one occasion as a minor due to drinking.  
Currently, he said he was separated from his wife, and did 
not know if he was divorced or not.  Diagnoses were PTSD, and 
alcohol and mixed substance abuse, in remission.

In October 1996, the veteran was admitted to a VA domiciliary 
PTSD treatment program.  He did fairly well until February 
1997, when he had a positive breathalyzer test.  As a result, 
he was admitted for acute detoxification, after which he was 
given an irregular discharge from the domiciliary.  Final 
diagnoses were PTSD and substance abuse.  

In July 1997, the veteran was hospitalized in a VA facility 
for alcohol detoxification.  Diagnoses on discharge included 
alcohol dependence, PTSD by history, alcohol withdrawal 
seizure disorder, and alcoholic liver disease.  

On a VA psychiatric examination in September 1997, the 
veteran said he had begun drinking heavily following his 
service in Vietnam.  He was noted to be divorced.  He had 
first been hospitalized for alcohol detoxification in 1988.  
Psychiatric diagnosis were PTSD, chronic, severe, and alcohol 
dependence in early, full remission.  

In December 1997, the veteran was hospitalized in a VA 
facility, during which he underwent treatment including 
alcohol detoxification.  A history of PTSD, by report, was 
noted.  The diagnoses at discharge were alcohol dependence 
and history of alcohol withdrawal.  

In May 1998, the veteran was hospitalized in a VA facility, 
with multiple symptoms including jaundice, ascites, and 
edema.  He said he had not taken any of his medications for 
several weeks prior admission.  A history of alcohol abuse 
for many years was noted, as a well as history of PTSD.  
Currently he lived with a roommate, and had no contact with 
any members of his family except a sister.  He reported a 
history of drinking a case or two a day of beer intermixed 
with heavy amounts of various hard liquors since he was a 
teenager.  The primary diagnosis was end stage liver disease 
from alcoholic cirrhosis.  Secondary diagnoses included PTSD.  

According to the death certificate, the veteran died in May 
1998 in a VA hospital, at the age of 52, of liver failure.  

A VA medical opinion was obtained in May 2003.  The doctor 
reviewed the claims file, and concluded that the veteran's 
drinking problem started well before his entrance into 
service, and that his alcohol problem and an underlying mood 
disorder because of childhood abuse was already part of his 
emotional make-up by the time he entered service.  The doctor 
noted that the veteran had PTSD from childhood abuse prior to 
his in-service stressors.  In view of his family history of 
alcoholic parents, his use of alcohol as a minor, and the 
abusive home environment, the doctor concluded that the 
alcohol abuse started much earlier than the service-related 
PTSD.  

II.  Analysis

The file shows that by correspondence, the rating decision, 
and the statement of the case, the appellant has been 
informed of the evidence necessary to substantiate her claim, 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant evidence 
and a medical opinion have been obtained.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service, in the line of duty, but no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The veteran died in May 1998 in a VA hospital, at the age of 
52, of liver failure.  According to the hospital records, his 
liver failure was due to alcoholic liver disease.  No liver 
abnormalities were shown in service, or for many years 
thereafter; thus, service connection for the cause of the 
veteran's death based on direct service incurrence of liver 
disease is not warranted.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310(a).

Although the law prohibits compensation for primary alcohol 
abuse which begins in service, and also prohibits 
compensation for conditions which are secondary to such 
primary alcohol abuse, the law does not prohibit compensation 
for an alcohol abuse disorder which is secondary to an 
established service-connected condition (such as when 
secondary to a service-connected psychiatric disorder).  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001).  

Service connection for alcohol abuse, as a primary 
disability, is prohibited, even if of service onset.  
Likewise, service connection for disabilities due to alcohol 
abuse, such as the alcoholic liver disease present in this 
case, is precluded.  Nevertheless, service connection may be 
granted for alcohol abuse, and disabilities resulting 
therefrom, if the alcohol abuse is secondary to service-
connected PTSD, and not the result of willful misconduct.  
Allen.  However, in this case, the medical evidence does not 
attribute the veteran's alcohol abuse disorder to his 
service-connected PTSD.  The numerous records of the 
veteran's treatment during the last years of his life for 
both PTSD and alcohol abuse do not relate his alcohol abuse 
to PTSD, even on the few occasions when the veteran said he 
started abusing alcohol in service, or when he said that he 
used alcohol to self-medicate.  On most occasions, he said he 
began drinking prior to service, and the VA opinion dated in 
May 2003 concluded that the alcohol abuse started much 
earlier than the service-related PTSD.   

The Court in Allen stressed that its holding was limited, and 
that for a grant of compensation, it must be adequately 
established that alcohol or drug abuse disability was 
secondary to or caused by the primary service-connected 
disorder.  The Court noted that this would only result where 
there was clear medical evidence establishing that the 
alcohol or drug abuse disability was indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability was not due to willful 
wrongdoing.  Allen, at 1381.  

In this case, the medical evidence demonstrates that alcohol 
abuse and associated liver disease were not caused by the 
veteran's service-connected PTSD.  As a layman, the appellant 
is not competent to offer a medical opinion on causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In addition, 
she was separated from the veteran well before he was 
diagnosed with PTSD.

The weight of the competence evidence establishes that the 
veteran's service-connected PTSD did not cause or contribute 
to his death, and the actual cause of death (alcoholic liver 
disease) was unrelated to service and unrelated to service-
connected PTSD.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



